Name: Commission Regulation (EEC) No 2450/77 of 8 November 1977 amending Commission Regulations (EEC) No 1559/70, (EEC) No 1562/70 and (EEC) No 55/72 laying down conditions for the disposal of fruit and vegetables withdrawn from the market
 Type: Regulation
 Subject Matter: civil law;  food technology;  trade policy;  plant product
 Date Published: nan

 Avis juridique important|31977R2450Commission Regulation (EEC) No 2450/77 of 8 November 1977 amending Commission Regulations (EEC) No 1559/70, (EEC) No 1562/70 and (EEC) No 55/72 laying down conditions for the disposal of fruit and vegetables withdrawn from the market Official Journal L 285 , 09/11/1977 P. 0009 - 0009 Greek special edition: Chapter 03 Volume 19 P. 0179 Spanish special edition: Chapter 03 Volume 13 P. 0118 Portuguese special edition Chapter 03 Volume 13 P. 0118 Finnish special edition: Chapter 3 Volume 9 P. 0127 Swedish special edition: Chapter 3 Volume 9 P. 0127 COMMISSION REGULATION (EEC) No 2450/77 of 8 November 1977 amending Commission Regulations (EEC) No 1559/70, (EEC) No 1562/70 and (EEC) No 55/72 laying down conditions for the disposal of fruit and vegetables withdrawn from the market THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Council Regulation (EEC) No 1034/77 (2), and in particular Article 21 (4) thereof, Whereas Commission Regulation (EEC) No 1559/70 of 31 July 1970 laying down conditions for the supply to the animal feedingstuffs industry of fruit and vegetables withdrawn from the market (3) and Commission Regulation (EEC) No 1562/70 of 31 July 1970 laying down conditions for the supply to the distilling industry of certain fruit withdrawn from the market (4), both as amended by Regulation (EEC) No 1687/76 (5), each laid down in Article 9 the method for calculating the processing security to be lodged by the successful tenderer or the purchaser; Whereas Commission Regulation (EEC) No 55/72 of 10 January 1972 laying down conditions for inviting tenders for the disposal of fruit and vegetables withdrawn from the market (6), as last amended by Regulation (EEC) No 2705/76 (7), laid down in Article 7 the method for calculating the security; Whereas experience has shown that the amount of the security, as calculated in accordance with the above provisions, may in certain cases discourage the disposal of products withdrawn from the market ; whereas, to prevent this, the amount of the security should be adjusted to depend upon the degree of perishability of the product concerned while providing for the introduction of a system of inspection to ensure that the product is rendered unfit for human consumption in its natural state; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The following subparagraph is hereby added to Article 9 of Regulation (EEC) No 1559/70, Article 9 of Regulation (EEC) No 1562/70 and Article 7 of Regulation (EEC) No 55/72: "However, the agency appointed by the Member State concerned may fix the amount of the security: - in the case of peaches, at 20 % of the amount resulting from the application of the preceding subparagraph, - in the case of other products, at 40 % of the amount resulting from the application of the preceding subparagraph, provided that the product concerned is inspected to ensure that at the time of delivery to the processing plant it is rendered unfit for human consumption in its natural state." Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 1977. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 118, 20.5.1972, p. 1. (2)OJ No L 125, 19.5.1977, p. 1. (3)OJ No L 169, 1.8.1970, p. 55. (4)OJ No L 169, 1.8.1970, p. 67. (5)OJ No L 190, 14.7.1976. p. 1. (6)OJ No L 9, 12.1.1972, p. 1. (7)OJ No L 307, 9.11.1976, p. 7.